

Exhibit 10.2


THIRD AMENDMENT TO AGREEMENT OF LEASE


THIS THIRD AMENDMENT TO AGREEMENT OF LEASE (this “Amendment”) is made this 23rd
day of October, 2013, and is effective as of June 7, 2013 (the “Effective
Date”), by 9965 FEDERAL DRIVE, LLC, a Colorado limited liability company (the
“Landlord”) and THE SPECTRANETICS CORPORATION, a Delaware corporation
(“Tenant”).


RECITALS:


WHEREAS, Landlord and Tenant entered into that Agreement of Lease dated December
29, 2006, as amended by that certain First Amendment to Agreement of Lease dated
January 9, 2012 and that certain Second Amendment to Agreement of Lease dated
September 30, 2012 (the “Second Amendment”) and that certain Letter Agreement
dated May 2, 2013 (the “Letter Agreement”) (collectively, the “Lease”), by the
terms of which Tenant leases from Landlord and Landlord leases to Tenant that
certain premises containing 79,903 square feet of rentable area (the “Original
Premises”) located within the office building (the “Building”) located at the
property known as 9965 Federal Drive, Colorado Springs, Colorado 80921 (as
defined in the Lease, the “Property”), all as more particularly described in the
Lease, for a Term which expires on September 30, 2023;


WHEREAS, pursuant to Section 4 of the Second Amendment, Tenant has completed
construction of Tenant’s Loading Dock containing approximately 2,835 square feet
of rentable area;


WHEREAS, pursuant to that certain Agreement of Lease dated September 30, 2012
(the “9945 Lease”), Tenant leases from COPT Interquest Hybrid I, LLC, an
affiliate of Landlord, certain premises located in that office building (the
“9945 Building”) known as 9945 Federal Drive which is located in the vicinity of
the Building (the “9945 Property”);


WHEREAS, Tenant has constructed and installed a new sidewalk located on the
Property and the 9945 Property in order for Tenant’s agents, employees, invitees
and contractors to traverse back and forth between each property and each
building (the “New Sidewalk”);


WHEREAS, Landlord and Tenant mutually desire to amend the Lease as more
particularly set forth below; and


WHEREAS, all capitalized terms used in this Amendment which are not defined
herein shall have the meanings given to them in the Lease, unless the context
otherwise requires.


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree as follows:
                
1.    Definition of “Premises”. As of the Effective Date, the Original Premises
shall be increased by the 2,835 rentable square feet contained in the Expansion
Space and every reference in the Lease to the “Premises” shall be construed to
mean the Original Premises and the Expansion Space, containing the agreed upon
equivalent of 82,738 square feet of rentable area.


2.    Definition of “Rentable Area of the Building” As of the Effective Date,
the term “Rentable Area of the Building” (as defined in Section 1.1.2 of the
Lease and previously amended) shall be amended to mean 82,738 rentable square
feet, subject to adjustment in accordance with BOMA standards. Notwithstanding
the foregoing, Landlord and Tenant hereby acknowledge and agree that for
purposes of calculating Tenant’s Proportionate Share of Building Expenses, Taxes
and other charges due under the Lease, (i) the Rentable Area of the Building and
the Rentable Area of the Premises shall be deemed to contain 77,584 rentable
square feet and (ii) Tenant’s Proportionate Share shall remain at 100%.


3.    Base Rent. As of the Effective Date and continuing thereafter throughout
the remainder of the Term, Tenant shall pay as Base Rent for the entire Premises
the amounts set forth below:





1



--------------------------------------------------------------------------------



Period
Annual Base Rent
Monthly Installment of Annual Base Rent
6/7/13 – 2/28/14
$1,001,129.80*
$83,427.48
3/1/14 – 2/28/15
$1,040,016.66
$86,668.06
3/1/15 – 2/29/16
$1,116,963.00
$93,080.25
3/1/16 – 2/28/17
$1,119,445.14
$93,287.10
3/1/17 – 2/28/18
$1,159,159.38
$96,596.62
3/1/18 – 2/28/19
$1,198,873.62
$99,906.14
3/1/19 – 2/29/20
$1,238,587.86
$103,215.66
3/1/20 – 2/28/21
$1,278,302.10
$106,525.18
3/1/21 – 2/28/22
$1,318,016.34
$109,834.70
3/1/22 – 2/28/23
$1,357,730.58
$113,144.22
3/1/23 – 9/30/23
$1,397,444.82*
$116,453.74



*Annualized based on a full year.


4.    Allowance. Landlord and Tenant agree that as the term “Allowance” as
defined in Section 3 of the Second Amendment is hereby amended to mean the sum
of Five Hundred Seventy Nine Thousand Two Hundred Fifty Seven and 00/100 Dollars
($579,257.00). Landlord and Tenant hereby further agree that the Allowance may
be applied to the costs incurred by Tenant in performing the construction and
build-out of the Expansion Space; provided, however, in no event shall any part
of the Allowance be applied to the costs incurred by Tenant to construct and
install the New Sidewalk. Landlord and Tenant hereby agree that the Allowance
has been disbursed and paid in full by Landlord and there is no unused portion
remaining as of the date of this Amendment.


5.    New Sidewalk. Landlord and Tenant hereby acknowledge and agree that as of
the date of this Amendment, Tenant, at its sole cost and expense, has completed
construction and installation of the New Sidewalk. Landlord and Tenant hereby
further acknowledge and agree that Landlord shall perform the operation, repair,
replacement and maintenance of the New Sidewalk as part of its maintenance of
the Common Areas pursuant to Section 23 of the Lease; provided, however, Tenant
hereby agrees that throughout the remainder of the Term, including any Renewal
Term, all costs and expenses incurred by Landlord in the operation, maintenance
and repair of the New Sidewalk shall not be included within Building Expenses
but rather shall be reimbursed solely by Tenant (without any contribution from
Landlord or any other tenant or occupant) within thirty (30) days following
receipt of written invoice, or in the alternative, set forth as a separate line
item on Tenant’s Annual Statement and paid along with its payment of Building
Expenses in accordance with Section 6 of the Lease. Landlord and Tenant hereby
agree that the electricity associated with the heating element of the New
Sidewalk has been separately metered between the Property and the 9945 Property
and as a result thereof, throughout the remainder of the Term, including any
Renewal Term, Tenant shall pay directly all electric charges applicable to the
Property directly to the applicable utility company in accordance with Section
24 of the Lease.


6.    Insurance. In addition to the requirements set forth in Section 13.1 of
the Lease, Tenant shall keep in force at its own expense, so long as the Lease
remains in effect, commercial general liability insurance, including insurance
against assumed or contractual liability under the Lease, with respect to the
New Sidewalk, to afford protection with limits, per person and for each
occurrence, of not less than Two Million Dollars ($2,000,000), combined single
limit, with respect to bodily injury and death and property damage, such
insurance to provide for only a reasonable deductible. Such policy shall be
maintained in companies and in form reasonably acceptable to Landlord and shall
be written as primary policy coverage and not contributing with, or in excess
of, any coverage which Landlord shall carry. Tenant shall deposit evidence of
the policy of such required insurance or certificates thereof with Landlord
simultaneously with the execution of this Amendment, which policy shall name
Landlord or its designee and, at the request of Landlord, its mortgagees, as
additional insured and shall also contain a provision stating that such policy
shall not be canceled except after thirty (30) days’ written notice to Landlord
or its designees. If Tenant fails to comply with its covenants made in this
Section, if such insurance would terminate or if Landlord has reason to believe
such insurance is about to be terminated, Landlord may at its option cause such
insurance as it in its sole judgment deems necessary to be issued, and in such
event Tenant agrees to pay promptly upon Landlord’s demand, as additional rent
the premiums for such insurance.



2



--------------------------------------------------------------------------------



7.    Indemnification. In addition to the requirements set forth in Section 40
of the Lease, and except as arising out of the intentional, reckless or
negligent act of Landlord, Tenant shall indemnify and hold harmless Landlord and
all of its and their respective members, partners, directors, officers, agents
and employees from any and all liability, loss, cost or expense arising from all
third-party claims resulting from or in connection with any accident, injury or
damage whatever occurring in, at or upon the New Sidewalk and together with all
costs and expenses reasonably incurred or paid in connection with each such
claim or action or proceeding brought thereon, including, without limitation,
all reasonable attorney's fees and expenses.


In case any action or proceeding is brought against Landlord and/or any of its
and their respective partners, directors, officers, agents or employees and such
claim is a claim from which Tenant is obligated to indemnify Landlord pursuant
to this Section, Tenant, upon written notice from Landlord shall resist and
defend such action or proceeding (by counsel reasonably satisfactory to
Landlord). The obligations of Tenant under this Section shall survive
termination of the Lease.


8.    Right of Expansion. Landlord and Tenant hereby agree that Tenant’s right
to expand the Building pursuant to Section 53 of the Lease (as amended by the
Second Amendment) is hereby ratified and shall remain in full force and effect.


9.    Health Clinic. Landlord hereby agrees that notwithstanding anything to the
contrary contained in the Lease, Tenant may, at its sole cost and expense, may
operate a health clinic in a portion of the Premises containing not more than
900 rentable square feet for the provision of medical services to its employees
and their dependants (the “Health Clinic”). The final location of the Health
Clinic and all plans and specifications for the construction of the Health
Clinic shall be subject to Landlord’s prior approval, not to be unreasonably
withheld, condition or delayed. Tenant shall obtain all necessary governmental
licenses, permits and approvals to construct and operate the Health Clinic.
Landlord makes no representation or warranty to Tenant that the Property is
suitable for the operation of the Health Clinic. Tenant shall operate the Health
Clinic in accordance with Applicable Laws including, without limitation, any
Environmental Laws pertaining to the removal of any Hazardous Materials. Tenant
shall cause the Health Clinic to be operated and maintained in a professional
manner comparable to other first class health clinics located in the vicinity of
the Property.


10.    Parking. Landlord and Tenant hereby agree that Section 52 of the Lease is
hereby deleted in its entirety and the following is hereby inserted in lieu
thereof:


“52.     Parking. Parking is available free and in common on the surface lot,
which parking shall be sufficient to meet Tenant’s business needs but in no
event more than is required by applicable zoning codes. Landlord shall not be
responsible or liable for any damage to Tenant’s vehicles as a result of fire,
theft, vandalism and/or collision. It is understood and agreed that Landlord’s
sole obligation hereunder is to make available to Tenant said parking spaces,
and it is hereby understood and agreed that Landlord shall not be responsible
for “monitoring” or “policing” the parking area so as to ensure Tenant’s use
thereof.”


11.    Water Line Relocation. Tenant shall prosecute completion of the Water
Line Relocation in a commercially reasonable manner following the date of this
Amendment and complete such work on or before October 31, 2013.


12.    Broker. Tenant represents that Tenant has not dealt with any broker in
connection with this Amendment, and Tenant warrants that no broker negotiated
this Amendment or is entitled to any commissions in connection with this
Amendment. Tenant shall indemnify and hold Landlord harmless for any breach of
the foregoing representations.


13.    Ratification of Lease. Except to the extent modified by the terms of this
Amendment, all other terms, covenants and conditions of the Lease shall remain
the same and continue in full force and effect and this Amendment shall, by this
reference, constitute a part of the Lease.


[SIGNATURES ON FOLLOWING PAGE]



3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment under their
respective seals as of the day and year first-above written.
                                        
WITNESS/ATTEST:    
LANDLORD:
 
9965 FEDERAL DRIVE, LLC
/s/ [Unreadable]
BY: /s/ Stephen E. Budorick (SEAL)
 
Stephen E. Budorick
 
Executive Vice President



            
WITNESS OR ATTEST:
TENANT:
 
THE SPECTRANETICS CORPORATION
/s/ Relene Harmon    
BY: /s/ Guy Childs
 
Guy Childs, Chief Financial Officer





STATE OF MARYLAND, COUNTY OF HOWARD, to wit:


I HEREBY CERTIFY, that on this 23rd day of October, 2013, before me, the
subscriber, a Notary Public of the State of Maryland, personally appeared
Stephen E. Budorick, known to me or satisfactorily proven to be the Executive
Vice President of 9965 FEDERAL DRIVE, LLC, a Colorado limited liability company,
and acknowledged that he executed the foregoing instrument for the purposes
therein contained by signing the name of the company by himself as such
President.


WITNESS my hand and Notarial Seal.
Monique Y. Jones
 
Notary Public
 
Anne Arundel County, MD
/s/ Monique Y. Jones
My Commission Expires 11-21-2016
Notary Public



My Commission Expires: 11/21/2016




STATE OF COLORADO COUNTY OF EL PASO to wit:


I HEREBY CERTIFY, that on this 10th day of October, 2013, before me, the
subscriber, a Notary Public of the State of Colorado, personally appeared Guy
Childs, known to me or satisfactorily proven to be the Chief Financial Officer
of THE SPECTRANETICS CORPORATION, a Delaware corporation, and acknowledged that
he/she executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by him/herself as such Chief Financial
Officer.
    
WITNESS my hand and Notarial Seal.
Betty J Wiggins
 
Notary Public
 
State of Colorado
/s/ Betty J Wiggins
Notary ID 20044022093
Notary Public



My Commission Expires: July 25, 2016



4

